Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 1 of 7




               Exhibit B
Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 2 of 7




                    TAB 1
                    Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 3 of 7
                                                                                 Newport Beach Medical Associates, Inc.


A Private Medical Practice

Martin I. Bae, M.D.
Diplomate, American Board of Internal Medicine




         January 14, 2020

         Honorable Allison D. Burroughs
         United States District Judge
         John Joseph Moakley U.S. Courthouse
         1 Courthouse Way, Suite 2300
         Courtroom 17, 5th Floor
         Boston, MA 02210

         RE: Karen Littlefair

         Dear Judge Burroughs,

        I have had the privilege of knowing Karen Littlefair for nearly 20 years. Her husband REDACTED
        first came to see me as a patient in September, 2001. Needless to say, it was Karen who set
        up that meeting as most 40 year-old men don't see the need to see a physician. I have been
        their family physician since. I am the physician for Karen's mother, sister, and mother-in-law. I
        have seen Karen through the loss of her father as well as her sister's husband. She is the
        person who coordinates her mother-in-law's healthcare. Karen takes care of the whole family
        with a great deal of love and compassion.

         Beyond her own family and friends, she has been a vital supporter of our community including
         the hospital where I work, Haag Hospital. She is involved with fundraising for our cancer center
         each year. She gives generously of her time and energy for various other causes in the
         community. Her efforts are done out of genuine love and care for others. I have come to know
         Karen and her family well over the years and they are wonderful family.

         I am writing this letter in support of Karen Littlefair. She is needed not only by her immediate
         and extended family but all of us in the community. Thank you for your thoughtful consideration.

         Sincerely,




         Martin Bae M.D.




  361 Hospital Road, Suite 322 1 Newport Beach, CA 92663 I         REDACTED                 I www.nbmadoctors.com
Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 4 of 7




                    TAB 2
                           Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 5 of 7
                                                                                                          DEPARTMENT OF MEDICINE
     Keck Medicine                                                                                      Louis A. VanderMolen, M. D.
                                                                                                        Clinical Professor of Medicine
     of USC                                                                                                   Keck School ofMedicine

          June 8, 2020

          RE: Karen Littlefuir
          DOB: REDACTED

          TO WHOM IT MAY CONCERN:

           Dear Sirs:

           Karen Littlcfuir has been fo llowed for breast cancer since diagnosis in 2007. Despite previous systemic
           therapy, she continues to remain at risk for disease recurrence and requires periodic surveillance and
           followup.

           As her physician, I have concerns that incarceration could put her at risk of contracting COVID-19 and
           suffering significant complications due to her history of breast cancer and radiation She has had
           undergone previous honnone therapy as well as radiation therapy.

           Prolonged effects on the immune system, due to radiation therapy, would put her at risk for infection,
           particularly virus infections. In addition, it has had identified that stress can also cause impairment with
           her immune fimctio n leading to increased risk for cancer recurrence.

           Historically, she was diagnosed with breast cancer in 2007 at the age of 43 years. She underwent surgery,
           radiation, as well as prolonged course of honnone therapy initially employing tamoxifen and later
           Fareston.

           There is ample literature that shows cancer survivors are more likely to experience severe events after
           contracting COVID-19 including requirement for mechanical ventilation, admission to intensive care and
           death. COVID- 19 patients with a history of radiation have a poor prognosis and increased mortality
           associated with radiation delivered to the chest and chest wall as well as imrnunosuppressive effects. Of
           note, Mrs. Littlefuir's radiation was delivered to the chest wall

           Considering the above, it is my opinion that Mrs. Littlefuir be better served with home confinement in a
           setting where she could limit stress, but also avo id exposure to COVID-19 and be vulnerable to the
           consequences thereof

           If fi.uther information is required, please feel free to contact myself

           Sincerely

                g.J1~0.-u2
           Louis A. VanderMolen, M.D.

           LAV/lv- 101 7
                                                              University of Southern California
                           520 Superior Avenue, Suite 300, Newport Beach, California 92663 •      REDACTED




LITTLEFAIR, KAREN DOB:   REDACTED                                                                                                        Page 1 of 1
Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 6 of 7




                    TAB 3
                    Case 1:19-cr-10463-ADB Document 30-3 Filed 07/08/20 Page 7 of 7
                                                                                 Newport Beach Medical Associates, Inc.


A Private Medical Practice

Martin I. Bae, M.D.
Diplomate, American Board of Internal Medicine




          May 27, 2020

          RE : Karen Littlefair

          To Whom It May Concern:

          I have known Ms. Littlefair for the past 20 years. As her physician, I am extremely concerned
          that incarceration during this COVID-19 pandemic will put her at great risk of contracting the
          virus. Nationwide, the known infection rate for COVID-19 is about 2.5 times higher in jails and
          prisons than in the general population. I believe that the outbreak could spread and worsen
          before the situation improves. Karen had breast cancer in 2006 when she was just 43 years
          old. She underwent surgery and radiation therapy. She subsequently took Tamoxifen for 3
          years and then Fareston for another 2 years. Thankfully, she has done well without any
          evidence of recurrence despite the risk of having breast cancer at a very young age. She is
          seen and monitored on a regular basis by her oncologist.

           Incarceration would put Karen at a significantly higher risk of contracting COVID-19. She is a
           cancer survivor. She needs to be monitored on a regular basis. Home confinement would be a
           much safer option for Karen. I would like to ask for your careful consideration. Thank you.

           Sincerely,




           Martin Bae M.D.




 361 Hospital Road, Suite 322 I Newport Beach, CA 92663 I          REDACTED                I www.nbmadoctors.com
